NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


DAYS INNS WORLDWIDE, INC.,                     :   CIVIL ACTION NO. 18-17574 (JLL)

      Plaintiff,                                              OPINION & ORDER

      V.


RUHIEE LLC, et al.,

      Defendants.



LINARES, Chief District Judge

      IT APPEARING THAT:

       1.     Currently pending in this action to recover damages for the alleged breach

of a hotel franchise agreement (hereinafter, “the Agreement”) is the unopposed motion by

the defendants, which was filed on April 22, 2019, pursuant to Federal Rule of Civil

Procedure 55(c) to set aside the default and the default judgment that have been entered

against them. (ECF No. 14.) The default was entered on March 1, 2019, and the default

judgment was entered on April 17, 2019. (ECF No. 13.)

       2.     The Court resolves the defendants’ motion upon a review of the papers and

without oral argument. See L. Civ. R. 78.1(5). For the following reasons, the motion is

granted.
         3.   The decision whether to set aside the entries of a default and a default

judgment is within the discretion of the Court. See farnese v. Bagnasco, 687 f.2d 761,

763—64 (3d Cir. 1982). Furthermore, the entry of default judgments is disfavored, and

decisions on the merits are to be encouraged. See Id. at 764; see also Nationwide Mut.

Ins. Co. v. Starlight Ballroom Dance Club, Inc., 175 F. App’x 519, 521—22 (3d Cir.

2006).

         4.   The Court holds that there is no basis upon which to conclude that the

plaintiff will be prejudiced if the default and the default judgment are set aside, as the

plaintiff has not raised any such argument for the Court’s consideration in opposition to

the motion. See farnese, 687 F.2d at 764 (discussing this factor). In any event, it does

not appear that the plaintiffs ability to pursue its claims against the defendants will be

hampered at this early juncture in the litigation.

         5.   The Court also finds that the defendants have presented a litigable defense

in the action. See Farnese, 687 F.2d at 764 (discussing this factor). Indeed, the

defendants argue that the amount that they allegedly owe to the plaintiff is in dispute, that

the plaintiff interfered with their ability to perfonTi under the terms of the Agreement, and

that the plaintiff failed to mitigate its damages. (ECF No. 14-2 at 8—10.)

         6.   The Court also finds that the entries of the default and the default judgment

were not caused by the culpable conduct of the defendants or their counsel, but were due

to excusable neglect. See farnese, 687 F.2d at 764 (discussing this factor). The



                                               2
defendants certify that the delay was caused by an honest oversight by counsel. (ECF

No. 14-1 at 2.) In addition, the defendants moved to set aside the default and the default

judgment within only five days of the entry of the default judgment against them. (ECf

No. 13 (entry of default judgment on April 17, 2019); ECF No. 14 (motion to set aside

filed on April 22, 2019).) Furthermore, the defendants have submitted a proposed answer

to the plaintiffs complaint for the Court’s review. (ECF No. 14-1 at 4—15.)

       7.     As a result, the Court finds that the defendants’ earlier failure to appear in

the action was neither willful nor in bad faith. For good cause appearing:



       IT IS THEREFORE on this          15th       day of May, 2019, ORDERED that the

defendants’ motion to set aside the default and the default judgment that have been

entered against them (ECF No. 14) is GRANTED; and it is further

      ORDERED that the default and the default judgment that have been entered

against the defendants are SET ASIDE, and the case is REOPENED; and it is further

       ORDERED that the defendants are directed to separately file either an answer to

the complaint or a dispositive motion within 21 days of the entry of this Order pursuant to

Federal Rule of Civil Procedure 12(a)(1)(A)(i).


                                                              /-
                                                              -‘_4_- / I  .



                                                         V

                                                     JOSE L. LINARES
                                                     Chief Judge, United States District Court


                                               3
